Citation Nr: 0842356	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  96-40 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including as secondary to service-connected duodenal ulcer 
disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Private psychiatrist


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1954 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
rating action of the Department of Veterans Affairs Regional 
Office (RO) in San Juan, Puerto Rico.  In February 1998, the 
veteran had a local RO hearing, and its transcript is 
associated with the claims file.

In a July 2003 decision, the Board denied the veteran's claim 
on appeal.  Through his attorney, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2006, the Court vacated 
and remanded the Board's July 2003 decision.  Consistent with 
the Court's order, the veteran's claim of service connection 
for a psychiatric disability was remanded by the Board in 
August 2006 for further development.  

In July 2007, the Board remanded the case for additional 
development.  Such development having been completed, the 
appeal has been returned to the Board for further review. 


FINDING OF FACT

The preponderance of the evidence does not demonstrate that 
the veteran's currently-shown psychiatric disorder was 
incurred in, or aggravated by service, or is etiologically 
related to his service-connected duodenal ulcer disease. 

CONCLUSION OF LAW

Service connection for a psychiatric disorder, including as 
secondary to service-connected duodenal ulcer disease, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
Court has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

Although the VCAA was not in effect at the time of the RO's 
initial decision in this case, the veteran was notified of 
the requirements necessary to establish his claim in the 
February 1998 SOC and July 1998 SSOC.  Additionally, in a May 
2002 letter, the veteran was notified of the VCAA provisions 
and of his and VA's respective responsibility for obtaining 
evidence to substantiate his claim.  The Board notes that the 
May 2002 letter only provided notice to the veteran as to how 
to establish service connection for a psychiatric disorder on 
a secondary basis.  However, as the veteran is already 
service-connected on a direct basis for an ulcer condition, 
it stands to reason that he is aware of the requirements to 
establish service connection on a theory of direct 
entitlement.  Further, the veteran is represented by an 
organization that is intimately familiar with the veteran's 
case and what is necessary to substantiate his claim on 
appeal.  The veteran was informed of the law and regulations 
governing the assignment of increased ratings and effective 
dates in an August 2006 letter.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that the veteran apparently 
received VA psychiatric treatment on March 12, 1975, the 
report of which is not contained in the claims file.  The 
record reflects that in October 1999 the RO requested records 
of all pertinent VA treatment from 1973 to 1983, with 
specific reference to the March 12, 1975 psychiatric 
treatment report.  Although records for this time period were 
obtained and associated with the claims file, the March 12, 
1975 psychiatric treatment report was not.  However, the 
claims file does contain contemporaneous VA treatment records 
that reference the March 12, 1975 psychiatric evaluation, and 
which do not indicate findings significantly different than 
what those records reflect, which is an ulcer aggravated by 
stress.  Accordingly, the Board finds that there is no 
prejudice is proceeding with the case on appeal.

Additionally, several VA examination reports reference the 
report of a 1998 police department psychiatric evaluation, 
which the veteran apparently presented at the examinations.  
A copy of the report is not contained in the claims file.  
However, the report apparently indicated a diagnosis of 
"psychological factors affecting a medical condition," 
which is consistent with VA examination findings, and which 
does not support the veteran's claim.  As such, the Board 
finds that there is no prejudice in proceeding with the 
instant case despite the absence of this record. 

The veteran has been accorded multiple VA examinations in 
connection with his claim.
Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing 
Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).



Analysis

The veteran contends that his psychiatric disorder is 
etiologically related and due to his service-connected 
duodenal ulcer disease.

The service medical records are negative for complaints or 
treatment for a psychiatric condition.  These records do show 
the veteran was treated for a duodenal ulcer.  Service 
connection is in effect for duodenal ulcer disease, currently 
evaluated as 20 percent disabling.

A March 1975 VA treatment report reflects an assessment of 
"duodenal ulcer disease exacerbated by stress."

The veteran underwent a general VA examination in April 1986.  
The report of that examination documents the duodenal ulcer, 
as well as a history of low back pain and gum disease.  
Normal psychiatric findings were noted at that time. 

In June 1994, the veteran underwent a VA examination for 
mental disorders.  The veteran reported that he did not have 
enough income for his needs.  He reported that he suffered 
from chronic back pain, frequent ulcer recurrences and 
"other medical problems."  The report reflects that he was 
seen with "hospital record only," and there is no 
indication that the claims file was reviewed by the examiner.  
On examination the veteran was noted to have a euthymic 
(i.e., normal, non-depressed) mood.  No diagnosis was 
provided.

The report of a March 1997 VA examination of the stomach 
reflects pain due to peptic ulcer disease; and, similar to 
the March 1975 VA treatment report noted above, indicates 
"aggravation of pain mostly with anxiety and tension."

A March 1997 private physician's statement reflects that the 
veteran suffered frequently from severe epigastric pain, felt 
worthless and useless, and that he isolated himself and 
thought of death frequently.  The report reflects a diagnosis 
of major depression, recurrent, severe.  The physician opined 
that the veteran was "suffering from depression that is due 
and is related to his service connected condition and for 
this reason has to be considered service connected in nature 
also."

The veteran underwent another VA mental disorders examination 
in August 1997, the purpose of which was to determine if he 
had an emotional condition secondary to his service-connected 
ulcer disease.  The examination report indicates that the 
claims file was reviewed in conjunction with the examination, 
and specifically notes the March 1997 private physician's 
statement.  The examination report also reflects that "the 
veteran repeated on various occasions and very clearly 
described how when he is under situations of stress and 
problems, he gets gastrointestinal disturbances."  
Specifically, he stated, "I get anxious and then my stomach 
starts acting up."  The veteran reported that in 1996, his 
pension from the State Police (from which he retired in 1972) 
was discontinued because of income he was earning from his 
self-owned business.  He related that on various occasions he 
was examined after his retirement and that the psychiatrist 
who saw him also noticed that situations of stress tend to 
affect his other conditions.  

On examination, the veteran was adequately groomed, alert, 
and without harmful ideation.  His mood was noted only to be 
"somewhat tense."  Based on the veteran's descriptions of 
how situations of stress tend to affect and increase his 
gastrointestinal disturbances, a diagnosis of "psychological 
factors affecting a physical condition" was provided.  The 
examination report indicates that at the end of the 
examination, the veteran presented papers from the police 
department, including a 1989 psychiatric report that also 
indicated a diagnosis of psychological factors affecting a 
physical condition.

The transcript of a February 1998 RO hearing shows that the 
private psychiatrist gave testimony regarding the veteran's 
claim.  The psychiatrist testified in essence that the 
veteran had a lot of depression symptoms that were secondary 
to his ulcer condition, noting that the veteran stated that 
when the ulcer flared up he could not tolerate anything, he 
became depressed, and he could not continue living like that.  

The psychiatrist further testified that while he accepted the 
VA examiners' opinions that situations of stress affect the 
veteran's ulcer, it was clear that when the ulcer condition 
acts up, the veteran becomes depressed.  The psychiatrist 
stated that the basis for his opinion was that he had not 
seen any illness that one may have that does not cause 
depression, and that chronic illnesses tend to affect the 
person emotionally. 

Additionally, the psychiatrist testified regarding the VA 
diagnosis of "psychological factors affecting a physical 
condition."  The psychiatrist initially asserted that such 
condition does not exist as an Axis I diagnosis in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), a 
commonly used guide that provides diagnostic criteria for 
mental disorders.  However, upon being presented with a copy 
of the DSM-IV, which includes "psychological factors 
affecting medical condition" as a distinct Axis I diagnosis, 
the psychiatrist conceded, but then took issue with the fact 
that the VA diagnosis did not specifically identify the 
medical condition, as instructed in the DSM-IV. 

Subsequent to the RO hearing, the veteran underwent another 
VA mental disorders examination in April 1998.  That 
examination was apparently performed by the same examiner as 
in June 1994; however, unlike the 1994 examination, the 
claims file was reviewed in conjunction with this 
examination.  The veteran reported suffering from ulcers for 
many years due to emotional tension since his return from 
Okinawa.  He further reported that since his pension was 
discontinued, he has been feeling more depressed and anxious.  
He stated that he slept poorly at night, and got restless. 

On examination, he was adequately groomed, alert and 
oriented, and his mood was noted to be slightly anxious.  The 
diagnosis was "psychological factors affecting physical 
condition (peptic ulcer disease)."  The examiner noted a 
March 1975 VA treatment report reflecting episodes in which 
the veteran would get nervous, excited and at times 
aggressive, and then later on his ulcer condition would flare 
up.  

Most recently, the veteran underwent a VA mental disorders 
examination in November 2006.  The examination report 
indicates that the case file was reviewed, and the March 1997 
psychiatrist's statement and February 1998 hearing testimony 
was noted.  The veteran reported that he had good family 
relationships, that he had many friends, and that he liked to 
watch television and listen to music.  He denied any current 
treatment for a mental disorder.  He reported symptoms of 
anxiety, trouble sleeping, and lack of appetite when the 
ulcer acts up.  Psychiatric examination was unremarkable.  

Based on these findings, the examiner provided a diagnosis of 
"psychological factors (anxiety) affecting a medical 
condition (duodenal ulcer)."  It was specifically noted that 
this diagnosis was made using the DSM-IV criteria and that no 
other mental disorder was found.  Further, the examiner 
opined that, given the absence of psychiatric complaints or 
findings during service, or for years after service, the 
diagnosed psychiatric condition was not related to military 
service.  

In November 2007, the private psychiatrist submitted a 
statement essentially the same as the March 1997 statement.  
He reiterated that "to the best of my knowledge patient is 
suffering from major depression that is directly related and 
due to his duodenal ulcer."  

In April 2008, pursuant to the Board's July 2007 Remand, the 
November 2006 VA examiner provided an addendum to the 
examination report in order to answer the the following: 1) 
why the veteran does not meet the diagnostic criteria for 
depression as secondary to his service-connected ulcer (as 
diagnosed by the private physician), and 2) the basis for 
concluding the psychiatric disability the veteran was 
diagnosed by the examiner to have was not caused by the 
ulcer).  

With regard to why the veteran does not meet the diagnostic 
criteria for depression as secondary to his service-connected 
ulcer, the examiner stated that he does not meet the DSM-IV 
criteria for a depressive disorder because he did not report 
any of the symptoms necessary to make the diagnosis.  
Further, as to the basis for concluding that the diagnosed 
psychiatric disability was not caused by the ulcer, the 
doctor noted the March 1975 VA psychiatric report and 1989 
police department evaluation which indicated the same 
diagnosis.  

Upon thorough review of the foregoing evidence, the Board 
finds the greater weight of the evidence is against the 
conclusion that the veteran's psychiatric condition is 
related to service or caused by his service-connected 
duodenal ulcer disease.  In reaching this determination, the 
Board has considered an array of factors, including the 
probative value of the numerous medical opinions discussed 
herein, the veteran's medical history as reflected in the 
claims file, and, importantly, the veteran's own statements 
concerning his mental and physical state.  

With regard to the conflicting medical opinions presented in 
this case, we note that the United States Court of Appeals 
for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Among the factors in 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion."  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, there is no indication that the private psychiatrist 
was privy to the claim's file (during the February 1998 RO 
hearing, the psychiatrist indicated that he was not aware of 
the veteran's other physical conditions, which suggests the 
claims file was not reviewed).  In this case, review of the 
claims file would have revealed that, despite suffering from 
an ulcer condition since service, there are no medical 
complaints of depression or other psychiatric symptoms due to 
such condition until the psychiatrist's 1997 meeting with the 
veteran.  Specifically, at the June 1994 VA mental disorders 
examination, and the March 1997 VA stomach examination (which 
the Board notes was performed the same month as the private 
psychiatric evaluation), the veteran did not report any 
psychiatric symptoms that he felt were due to his ulcer 
disease.  In fact, while he reported "aggravation of pain 
mostly with anxiety and tension," at the March 1997 VA 
stomach examination, there is no indication that he reported 
anxiety, tension, or other psychiatric symptoms such as 
depression as a result of ulcer pain.  In short, review of 
the objective medical evidence in the claims file would have 
revealed to the private psychiatrist a picture quite 
different than what the veteran described at his March 1997 
evaluation.  

Additionally, while the March 1997 and November 2007 reports 
by the private psychiatrist indicate that the veteran felt 
useless, worthless, isolated, had sleep disturbance and poor 
concentration, and thought of death frequently, there is no 
discussion of why these symptoms fulfilled the criteria for 
major depression, as opposed to some other psychiatric 
condition; nor do these reports indicate what criteria was 
used to make the diagnosis in the first place.  In this 
regard, the Board notes that, while it is not required that 
the DSM-IV be used in diagnosing a depressive disorder, as 
previously noted, it is a commonly used guide for diagnosing 
mental disorders.  With respect to a diagnosis of recurrent 
major depression, the DSM-IV requires "the presence of two 
or more Major Depressive Episodes."  (See Quick Reference to 
the DSM-IV (1994), p. 168).  The diagnostic criteria for 
"Major Depressive Episode" specifically notes, "do not 
include symptoms that are clearly due to a general medical 
condition . . . ," (See Quick Reference to the DSM-IV (1994) 
p. 162) indicating that diagnosis of a depressive disorder 
would not be appropriate in such cases.  

Additionally, as discussed above, at the February 1998 RO 
hearing, the private psychiatrist asserted that 
"psychological factors affecting medical condition" does 
not exist as an Axis I diagnosis in the DSM-IV.  That such a 
diagnosis is in fact recognized in the DSM-IV further 
diminishes the integrity of his determinations in this case.

Further, it appears that the psychiatrist's basis for the 
opinion that the veteran's major depression is related to the 
ulcer condition was based, in large part, on generalizations 
rather than the veteran's unique symptomatolgy and history.  
Specifically, at the February 1998 RO hearing, the 
psychiatrist indicated that he had "not seen any illnesses 
that you may have that does not cause depression."  None of 
the private psychiatrist's statements indicate that 
consideration was given to other possible causes of the 
veteran's claimed depression, such as his self-reported 
economic hardship.

During the course of this appeal the veteran has undergone 
four VA mental disorder examinations, by three different 
physicians, all of whom had access to the claims file and 
therefore the benefit of a more complete view of the 
veteran's physical and mental health history, including the 
private psychiatrist's evaluations.  None of these 
individuals found that the veteran had major depression, or 
any other psychiatric condition as a result of his ulcer 
disease.  This finding is consistent with the preponderance 
of the evidence contained in the claims file, most notably, 
the veteran's own descriptions of his symptoms at his VA 
examinations, where he consistently related that his ulcer 
worsened with anxiety and tension, and not the other way 
around.

Further, unlike the private psychiatrist's statements, the 
April 2008 VA examination addendum indicates the criteria 
used for the diagnosis of psychological factors (anxiety) 
affecting a medical condition (duodenal ulcer), and why 
another diagnosis (namely depressive disorder) is not 
appropriate in the veteran's case (specifically, that his 
symptoms do not satisfy the DSM-IV diagnostic criteria).  

For these reasons, the Board finds that the greater weight of 
the evidence is against the claim for a psychiatric condition 
as secondary to service-connected duodenal ulcer disease.  
Additionally, given the lack of medical evidence of a 
psychiatric condition for decades after service, and a 
specific medical opinion rejecting a link between the 
veteran's currently-shown psychiatric symptoms and service, 
the Board finds that the greater weight of the evidence is 
against the conclusion that the veteran's psychiatric 
condition was incurred in, or aggravated by, service. 


ORDER

Service connection for a psychiatric disorder, including as 
secondary to service-connected duodenal ulcer disease is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


